Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-13 and 15-21 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 02/07/2022.
Claims 1-13, and 15-21 have been currently amended.
Claim 14 remains cancelled and not considered at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to assisting a user with data entry and providing a user a suggestion based on a prediction from patient data. Claims 1-13 and 15-21 fall within the statutory category of an article of manufacture.
As per Claim 1, the claim recites an input methodology of assisted data entry into a patient encounter note, which, as drafted, is a step that, under its broadest reasonable interpretation, covers managing interactions between people but for the recitation of generic computer components.  That is, other than reciting “a computer readable medium,” nothing in 
As per Claim 6, the claim recites assisted data entry including input for receiving information from and for a patient using a plurality of tiers of medical information.  Similarly, assisting in data entry, as drafted, under its broadest reasonable interpretation, covers a method of organizing human activity which includes the user interacting with another user or computer to input the specified medical information.  The input tiers specify the information to be input into the patient encounter note and for inputting information into the treatment notes.  The claim also includes analyzing patient data and external data which results in a 
As per Claim 12, the claim recites inputting data, assisting with entry of data points, suggesting data points for user selection to populate an interface and convey frequency of data point, analyzing data elements, providing a recommendation based on the analysis, determining similar patient profiles and which data points frequently occur together, analyzing the data points and based on the analysis determining a recommendation and whether an event may cause an adverse effect on a patient or a medical services facility, generating an action based on analysis of data, and providing the action or suggestion which also covers managing interactions between people.  Similar to that described above, assisting in data entry and suggesting selections to populate an interface during data input involve personal interactions between a plurality of people or interaction of a user with the computer.  Analyzing the data elements to enable a person to make a recommendation, determine whether an adverse effect may occur, determine an action based on information and providing all of this information to a person or patient are all functions that are routinely done by a physician in the evaluation and treatment of a patient.  This describes a relationship between a patient and a provider as a matter of business relation in the healthcare industry.  Therefore, it is directed to certain methods of organizing human activity. If a claim limitation, under its broadest 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, Claim 1 recites the additional elements – non-transitory computer readable medium, input methodology, assistance methodology including a recommendation module, and a server in communication with the input methodology and input assistance methodology.  The computer readable medium, methodology, modules, and server in these steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 6 recites the additional elements – receiving data points associated with a patient encounter, receiving treatment notes associated with the patient encounter, and plurality of tiers for specifying patient related information.  The tiers are not associated with any structure in the specification and thus are claimed at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional elements of receiving data points and treatment notes amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of receiving patient information is mere data gathering in conjunction with the abstract idea where the limitation amounts to i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Claim 12 includes the additional elements – providing a user interface for receiving data points from a user and receiving data elements associated with patient data.  The user interface is claimed at a high level of generality such that it amounts to no more than mere instructions to apply the exception, similar to the claims above.  The receiving steps, as described above relating to Claim 6, amount to insignificant extra-solution activity as necessary data gathering and outputting, as per MPEP 2106.05(g). As the additional elements do not integrate the abstract idea into a practical application, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer readable medium, input methodology, assistance methodology including modules, a server to perform the steps of the claims, a plurality of tiers comprising patient related information and a user interface for receiving data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of receiving data points associated with a patient encounter and receiving treatment notes associated with a patient encounter which are both elements that are well-understood, routine and conventional computer functions in the field of data management e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.  Accordingly, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-5, 6-11, 13 and 15-20 add additional limitations. For example Claims 3-5 include making a recommendation, determining whether an event may cause an adverse effect on a patient, predicting an action and providing a user with an action which is similar to 
The dependent claims do not contain additional elements that integrate the abstract idea into a practical application.  The dependent claims recite additional elements similar to those that have been addressed in the independent claims.  For example, Claim 2 includes receiving data elements which is insignificant extra-solution activity. Claim 9 includes providing an interface which amounts to no more than mere instructions to apply the exception and receiving data which is insignificant extra-solution activity.  As described in relation to the independent claims above, receiving data amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of receiving patient information is mere data gathering in 
The dependent claims do not include any additional elements that amount to significantly more.  As previously addressed in the independent claims, the additional elements of receiving data are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)). Thus the additional elements of the dependent claims do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-13 and 15-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Berdia (US 2012/0035959 A1), in view of Cox (US 2017/0235895 A1).
As per Claim 1, Berdia discloses a computer readable medium comprising, but not limited to, the following: 
an input methodology comprising at least two 5stages of assisted data entry into at least one patient encounter note ([0128-0130] at least one interface for the steps of inputting patient data where there is a first user interface for assisted data entry into a patient note of a current visit for medical problems and a second user interface for assisted data entry into a patient note of a current visit for family and social history, additional interfaces provide for input of information related to the current visit, see Figs. 10-16k, [0013] where the information collected during a patient visit generates a Provider’s Note);
an assistance methodology comprising the following: 

a server in communication with the input methodology and the assistance methodology ([0018] server in communication with databases and computers comprising software applications).
However, Berdia may not explicitly disclose the following which is taught by Cox:  
a recommendation module operative to correlate a first healthcare provider input from the at least one patient encounter note with a second healthcare provider input from at least one other patient encounter note ([0004] receiving patient assessment of questions and answers to a patient and determining patient 
analyzing data points within the at least one patient encounter note, wherein the at least one other patient encounter note comprises certain treatments that were assigned and have been proven to be effective ([0190-0192] determining similar patients with effective action by categorizing patient with successful outcome cohort of patients, see Fig. 13 match characteristics to successful outcome cohort, [0199] successful outcome cohort analyzed to identify common characteristics with patient information, [0201] characteristics of patient, i.e. data points in patient encounter note, matched to characteristic of successful outcome cohort, also see [0204], [0064]/[0066] identify patient actions that similar patients have been able to adhere to, i.e. effective), to provide the following: a recommended action, a recommended treatment, ([0199], [0202] based on matching patient with successful treatment, i.e. successful cohort, recommend actions for the patient, select intervention actions including care plan elements, sequence of communications), 
an input recommendation, a diagnostic question, and a suggested data entry for inputting an answer ([0241-0242] based on determined plan for the patient, select and conduct health assessments which include questionnaires).

As per Claim 2, Berdia and Cox discloses the limitations of Claim 1.  Berdia also discloses receiving at least one data element associated with the following: a plurality of patient data (see Figs. 10-16; [0021] receiving patient information including at least one medical problem, [0067] receive through user input health complaint, location of complaint, thus the system receives at least one data element associated with a plurality of patient data), and   at least one data point in the patient encounter note during a patient diagnostic process ([0022] receiving a selection of a diagnosis from a selection of options from a care provider, i.e. during the patient diagnostic process, and generating a care provider note based upon the selection of diagnosis where the received diagnosis is a data point in the encounter note, [0074] all of the entered information is generated into one Doctor’s Note), and analyzing the data element ([0015] analyze the data to generate diagnosis).
As per Claim 3, Berdia and Cox discloses the limitations of Claim 1.  Berdia also discloses recommending, based on an analysis, at least one of the following.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berdia (US 2012/0035959 A1), in view of Cox (US 2017/0235895 A1), in view of Pillarisetty et al. (US 2018/0181714 A1), hereinafter referred to as Pillarisetty.
As per Claim 4, Berdia and Cox discloses the limitations of Claim 1.  However, Berdia and Cox may not explicitly disclose the following which is disclosed by Pillarisetty: retrieving event data ([0048]/[0053] receiving a hazard report/data associated with an activity or event such as environmental hazard, occupational hazard, etc.);
determining, based on an analysis, whether an occurrence of 5an event may cause an adverse effect on a patient (see Fig. 4, 430 determine based on patient healthcare information that an environmental factor (event) pose a risk to the patient, [0049]); 
predicting, based on an analysis, at least one of the following: a preventive suggestion, and a preventive action, and a preemptive preparedness suggestion, and 10a preemptive preparedness action (see Fig. 4, 450/460 communicate an alert to the patient and communicate instructions to the patient on how to minimize or eliminate the risk, [0052] communicate suggestions to the patient to eliminate or reduce the patient-specific risk of an event).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of analyzing patient medical record information to determine if a patient is at risk for an event and providing a preventive suggestion to the patient from Pillarisetty with the known system of collecting and managing patient medical record information from Berdia and Cox in order to facilitate preventative healthcare by reducing impact of environmental hazards which reduces healthcare costs (Pillarisetty [0003-0004]). 
Claim 5, Berdia, Cox and Pillarisetty discloses the limitations of Claim 4.  Pillarisetty also discloses providing at least one of the following:  15the preventive suggestion, the preventive action, the preemptive preparedness suggestion, and the preemptive preparedness action (see Fig. 4, 450/460 communicate an alert to the patient and communicate instructions to the patient on how to minimize or eliminate the risk, [0052] communicate suggestions to the patient to eliminate or reduce the patient-specific risk of an event). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of analyzing patient medical record information to determine if a patient is at risk for an event and providing a preventive suggestion to the patient from Pillarisetty with the known system of collecting and managing patient medical record information from Berdia in order to facilitate preventative healthcare by reducing impact of environmental hazards which reduces healthcare costs (Pillarisetty [0003-0004]).
Response to Arguments
Applicant’s arguments, see Pages 14-20, “Rejection of the Claims Under 35 U.S.C. §101”, filed 02/07/2022 with respect to claims 1-13 and 15-21 have been fully considered but they are not persuasive.  
With regards to the rejection of the claims as not falling within at least one of the four categories of patent eligible subject matter because the claims recite “computer readable medium”, the amendments to the claims remedy the issues, and therefore, the claims are considered to fall in a statutory category.  

Applicant argues that the amendments improve the computer capabilities because the claims represent an improvement in diagnostic capabilities by reducing computational resources. Applicant explains that the computational resources are reduced by improving the accuracy and efficiency of the provider in creating a patient encounter note. The amendments do not include steps which improve the computer capability itself, but merely use the computer to follow rules of the abstract idea to result in an improved accuracy and efficiency, which as described above amounts to mere instructions to apply the exception.
In response to the Applicant’s arguments regarding preemption, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. This principle is illustrated, e.g., by Example 8 (AI-8: distribution of products over the Internet). Thus, even if the Applicant is not attempting to preempt the breadth of the abstract idea, this is a moot factor in determining subject matter eligibility under the two-step Subject Matter Eligibility Test. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 
Applicant’s arguments, see Page 21, “Rejection of the Claims Under 35 U.S.C. §102(b)”, filed 02/07/2022 with respect to claim 1 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cox.
Applicant’s arguments, see Pages 21-22, “Rejection of the Claims Under 35 U.S.C. §103(a)”, filed 02/07/2022 with respect to claims 4-8 and 11 have been fully considered and they are persuasive. Therefore, the rejection of 10/07/2021 has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenberg et al. (US 2014/0244292 A1) teaches recommending a treatment for a patient based on the success of a treatment for a similar patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626